 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto a discriminatory action,I shall also recommendthat the Respondentmake avail-able to the Board,upon request,payroll and other recordsto facilitate the de-termination of the amountdue underthis recommendedremedy.In view ofthe natureof the unfair labor practicescommitted,the commissionof similar andotherunfairlabor practicesreasonablymay be anticipated.I shallthereforerecommendthatthe Respondentbe orderedto cease and desist from inany mannerinfringing upon the rights guaranteed to itsemployees by Section 7 ofthe Act.Uponthe basisof theforegoing findings of fact and upon the entire record in thecase,I make thefollowing:CONCLUSIONS OF LAW1.By discriminating in respectto thehire and tenure of employmentof ArthurParadis,Mary Carter, Alma Mitchell, ClaudettaSadler,Constance Arendell, andRuby Burke, therebydiscouraging membership in Hotel & Restaurant Employees andBartendersInternationalUnion, AFL-CIO, Local No. 246, Respondenthas engagedin and is engaging in unfairlaborpractices within the meaning of Section 8(a)(3)of the Act.2.By theforegoingconduct,by interrogating employeeswith respect to theactivities of the Union and theiraffiliationswithit,and by threatening its employeeswith economic reprisalsshould theyselect theUnionas their bargaining represent-ative or participate in its organizational campaign,the Respondenthas interferedwith, restrained,and coerced employees in the exerciseof their rightsguaranteedin Section7 of the Act, and, therebythe Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.[Recommendations omitted from publication.]Georgia-PacificCorporationandInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 657.Case No. 93-CA-1078.July 31, 1961DECISIONAND ORDEROn March 28,1961, Trial Examiner George J. Bott issued his Inter-mediate Report in this case, finding that the Respondent had engagedin and was engaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirmativeaction as set forth in the Intermediate Report attached hereto.TheTrial Examiner further found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that they be dismissed. Thereafter, the Respondent andthe General Counsel both filed exceptions to the Intermediate Reportand supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thecase, and hereby adopts the findings, -conclusions, and recommenda-tions of the Trial Examiner.132 NLRB No. 41. GEORGIA-PACIFIC CORPORATIONORDER613Upon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Georgia-PacificCorporation, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Threatening its employees with reprisals if they engage inunionactivity.(b)Making statements designed to give its employees the impres-sionthat Respondent is keeping their union activities under sur-veillance.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at San Antonio, Texas, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by Respondent's representative, beposted by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered,- defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated againstSalvador Silva as to his hire and tenure of employment.1In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT threaten our employees with reprisals because oftheir union activities.WE WILL Not makestatementsto our employees designed to give 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD'them the impression that we are keeping their union activitiesunder surveillance.WE WILL NOT in any like or related manner, interfere with, re-strain, or coerce our employees in the exercise of their rightsguaranteed by Section 7 of the Act.GEORGIA-PACIFICCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed,the General Counsel of the National Labor RelationsBoard,through the Regional Director for the Twenty-third Region,issued a com-plaint dated October 6,1960, alleging that Georgia-Pacific Corporation,herein calledthe Respondent or Company,had engaged in unfair labor practices in violation ofSection 8(a)(1) and(3) of the National Labor Relations Act, as amended.Theanswer of Respondent admitted certain allegations of the complaint but denied thecommission of any unfair labor practices.Pursuant to notice a hearing was heldbefore the duly designated Trial Examiner at San Antonio, Texas,on November 14,1960.Respondent and General Counsel were represented at the hearing and wereafforded opportunity to adduce evidence,to examine and cross-examine witnesses,to present oral arguments,and to file briefs.Oral argument was waived but briefswere filed.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS-OF FACT1.THE BUSINESS OF RESPONDENTGeorgia-Pacific Corporation is, and has been at all times material herein,a Georgiacorporationwithits principal office in Portland,Oregon, and operates sales officesand manufacturing plants in several States and foreign countries,including a plant atSan Antonio, Texas.The San Antonio,Texas, plant is engaged in the wholesale dis-tribution of plywood.During the calendar year 1959,Respondent in the course andconduct of its business operations shipped goods of an amount in excess of$1,000,000from points located outside the State of Texas to its San Antonio, Texas, plant.Re-spondent concedes,and I find, that Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Local 657, hereincalled the Union,is a labor organization within themeaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Thesetting and the issuesThe Unionbegan to organize Respondent's drivers and warehouse employees inearlyJuly1960 and on August 15, 1960,won a Board election among the approxi-mately 10 employees involved.On August19 Respondent discharged warehouse-man Salvador Silva and his discharge is claimedby the General Counselto be dis-criminatory.Respondent is also alleged to have otherwise interfered with, restrained,and coerced its employeesby, for example,threats of reprisal, improper interrogation,and the adoption of a no-solicitation rule.Silva's discharge and the no-solicitationrule are the principal issues, for the rule was invoked against Silva. GEORGIA-PACIFIC CORPORATION615B. The no-solicitation ruleOn July 8, 1960, the Respondent posted the following rule which was still in effectat the time of the hearing:NOTICE TO ALL EMPLOYEESIt is a violation of company policy and rules for anyone to solicit another personfor any purpose or in any manner during working hours except where the matterhas been explicitly approved by the management.Violations of this rule willnot be tolerated.L. TRAMMEL.Trammel, branch manager of the Company, testified that the Respondent adoptedand posted the rule because he had noticed, and it also had been called to his attentionby other management people, that groups of employees in the warehouse were talkingand would break up when a member of management approached. The GeneralCounsel takes the position that the rule is invalid in that it was posted to hamper theUnion and was unfairly enforced. In support of his position he presented evidenceto show that the rule was adopted when the union activity began and that in practicesolicitation for other causes was permitted. InWalton Manufacturing Company,126 NLRB 697, the Board held that rules prohibiting solicitation by employees duringworking hours are presumptively valid as to their promulgation and enforcement butthat these presumptions may be overcome by evidence establishing a "discriminatorypurpose" in the adoption of the rule, or by evidence establishing an "unfair" appli-cation of the rule. InStar-Brite Industries, Inc.,127 NLRB 1008, the Board addresseditself to a contention that promulgation of a rule during a union organizing cam-paign limited to union solicitation established a "discriminatory purpose" in adopt-ing the rule and an "unfair" application of it.The Board held that such factorsalone did not warrant such findings and in that connection said:Since the criterion as stated inWaltongives presumptive validity to no-solici-tation rules like that at issue here, it is not controlling that the prohibition ofthe Respondent's rule may have been limited to union solicitation and nothave embraced other types of solicitation as well.With respect to the timingof and the circumstances under which the rule was announced, we are unableto conclude that because the Respondent may not have formulated the ruleprior to, but did so at the time of, the advent of the Union, that this aloneevidences a "discriminatory purpose." It would be an anomaly to recognizethat an employer may lawfully adopt such a rule, yet to hold that he maynot do so when the occasion for its use arises.Although the timing of a no-solicitation rule and its limitation to union solicitation idoes not destroy its presumptive validity other Respondent conduct or circumstancesmight in a proper case support a finding that Respondent committed an unfair laborpractice by enforcing the rule.2 In that connection General Counsel urges that Re-spondent itself violated the rule, particularly through Foreman Barrera's activities.Employee Guerrero testified that sometime in September 1960 during working hourswhile the rule was in effect he asked Foreman Barrera's advice about joining the Unionand was told that he would have to use his own judgment. Sometime in October, afterGuerrero had finished his run but during working hours, he noticed a newspaperarticle unfavorable to the Union on Barrera's desk and was told he could have it.Employee Gallardo testified that during working hours he heard Barrera say "theunion was no good." It appears that this remark was made by Barrera in response toa question asked him by a truckdriver for another company who had just deliveredmaterial to Respondent. I consider the above incidents insignificant on their face.Of greater importance in considering whether the rule was fairly applied, however,isBarrera's statement to employee Gallardo that all employees who signed for theUnion would be fired, and his alleged interrogation of Silva accompanied by threatsto stop the Company's loans to employees and eliminate the catering services andsmoking breaks if the employees joined the Union. In Gallardo's case, however, itappears that the alleged remark was made to him on Saturday morning while hewas at the warehouse on personal business and could hardly fall under the rule evenif the rule applies to management. In Silva's case the alleged remarks, if made,I The rule on its face was not restricted to union solicitation and the evidence that itdid not apply to other matters, was trivialDuring the last world's series the employeeshad a baseball pool and at one time a flower collection was taken up.N.L R B. v. United Steelworkers of America, 070 (Nutone, Ino.), N.L.R.B. v. Avon-dale Mills,357 U S. 257, 364 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere made during working hours. In my treatment of Silva's discharge I find thathis testimony cannot be credited in several important instances. In any event,assuming he was interrogated and threatened, I do not think such acts would ofthemselves support a finding that the no-solicitation rule was improperly motivatedor unfairly applied in the absence of a showing "that the enforcement of the rulewas an `unreasonable impediment' to the Union's organizational efforts., 13General Counsel also contends that the rule covered periods of nonworking timeand was illegal on that ground?He supports his position by Branch Manager Tram-mel's testimony that the general hours at the Company were from 7:30 a.m. to5:30 p.m. and that the no-solicitation rule covered that entire period "other thanlunch hours." From this unembellished statement, which was not pursued by GeneralCounsel, he argues that the rule must have applied to "periods of time when the em-ployees were on water breaks, smoking breaks and when they made trips to the men'sroom." In the first place there is no evidence in the record that there is any fixedformal period when the employees are free to smoke or rest or otherwise refreshthemselves, and the record contains no evidence indicating that the rule was everapplied to any employee during times which are normally considered his own whetherhe is being paid or not. Foreman Barrera testified, as a matter of fact, that such isnot the case and that ordinary conversations for a short period while an employee wasgetting a drink of water would not be interfered with I do not on this record con-strue Respondent's rule as applicable to rest periods and the like.5I conclude that the General Counsel has not established that the presumptivelyvalid no-solicitation rule was adopted with a discriminatory purpose or was unfairlyapplied.C. The discharge of Salvador SilvaSilva was employed by Respondent as a warehouseman and worked for about ayear before his discharge on August 19, 1960. Silva's principal duty was to operatea forklift with which he loaded lumber into trucks.Silva was active in the Union and Respondent knew it.He was an observer forthe Union in the Board election of August 15, acted as a conduit in relaying in-formation back and forth between the Union and the employees, and obtained anumber of employee applications for the Union.On August 19, 1960, Silva solicited employees Menchaca for the Union duringworking hours and that fact was reported to Manager Trammel who instructedForeman Barrera to discharge Silva.The General Counsel takes the position thatthe no-solicitation rule was illegal and that since Silva was discharged for violatingithis termination was unlawful and, in the alternative, that if the rule was properSilva was not in fact discharged because of his breach of it but actually becausehe was an active union member. The Respondent's position is that Silva was dis-charged for violation of the rule and because of a long series of derelictions whichthe Company described as "insubordination" and that the rule violation was the"straw that broke the camel's back." 6I have already found that the no-solicitation rule was valid and Silva's undeniedviolation of it would seem to be sufficient basis for his discharge.General Counsel'scontention, however, that reliance on the rule was only a pretext to conceal Re-spondent's real motive and Respondent's argument that Silva's violation of the rulewas only the last in a long series of infractions require some analysis of Silva'shistory as an employee.As stated above, Silva's job was to load trucks with plywood for delivery tocustomers and the loads would be put on the truck according to the order of theloading tickets.The first plywood delivery would be the last put on and theplywood at the bottom should be that to be delivered at the last stop along theN L.R.B. v.United SteeZworkers,supra; Star-Brite Industries,Inc., supra.''N.L R.B.v.Armstrong Tire and Rubber Company, Test Fleet Branch,262 F. 2d 812(C.A. 5).IsIf the rule applied to rest periods, if there are such,itwould probably be illegal but,in addition to my finding that the rule does not actually apply during such periods, I alsofeel that the issue was not clearly in the case.The complaint did not raise it in so manywords but merely alleged the promulgation of an "illegal no-solicitation rule."There wasno request for a bill of particulars and so, technically,in the light of Respondent's denial,of the allegation of illegality all aspects of the rule were in issue.But actually,as I haveindicated,the issue was not pointed up or fully explored at the hearing.My ruling, how-ever, that I do notconstruethe rule to apply to restperiods and the like disposes of theissue.0Respondent's brief. GEORGIA-PACIFIC CORPORATION617driver's route.If this werenot done deliveries would be delayed and extra workrequired of the drivers who had to shift the plywood by hand. Silva frequently mis-loaded truckscausing inconvenienceto drivers and they complained to ForemanBarrera about it.Drivers Gallardo and Guerrero asked Barrera not to allow Silvato load their trucks.Silva's errors increased during July and August and becamemorefrequent after the LaborBoardelection.In employee Clemente's words, "Idon't(know) if he had his mind on his work or some place else.He started makingmoremistakes after the election than before."Gallardo also testified that Silvaseemedto have hismind on somethingother than his work after the election?Driversalso complained to Barreraabout Silvadamagingplywood.Guerrerotestified that once or twice Silva,in loadinghis truck, ran the material forcefullyinto foursteelbars attached to the cab of the vehicle to protect the driver fromsuddenshifts in loads.Gallardo recounted a similar incident which happened about2 weeks before Silva was discharged.Silva was warned by Barrera about careless driving of the forklift and reprimandedfor destroying a case of woodstain.The latter incident happened in late July orearly August and Silva admitted the offenses.By his own admission Silva was reprimanded by Barrera because of his carelesswork habits on more than one occasion and he also admitted that on August 4Barrera told him that if he did not correct his ways he would be discharged.RobertHogan, an insidesalesmanand onetime warehouse foreman, testified withoutcontradiction, that on August 4 he and Barrera spoke to Silva aboutdamagingplywood, improper loading, and the loss of the wood stain. Silva exhibited anattitude during the conversation with his superiors which can only be describedas strange.He appeared disinterested and walked away before the conclusionof the meeting making some remark about wanting to be fired.8On August 5, Silva, without permission, attempted to remove certain memorandumbooks of little value from the warehouse and was apprehended.When confrontedby company representatives during the incident Silva described the Company as a"chicken ___ outfit."Silva did not recall the expression, but did not deny it andthought, on the other hand, that he had called Foreman Barrera a "dirty" name.Silva continued to make mistakes in his work and sometime between the Boardelection onAugust 15 and his dischaige he again misloaded a truck.ForemanBarrera and employee Leos had to work overtime reloading the shipment.AgainBarrera warned Silva that he would lose his job if he, in employee Clemente's words,"didn't pay attention to what he was dong."Foreman Barrera testified credibly about a general display of disinterest by Silvain his work, in Barrera's suggestions for improving it, and his warnings about whatwould happen if he did not. Barrera also described, and Silva admitted,an incidentduring the summer of 1960 when Silva drew an unopened pocketknife during anargument with employee Gallardo.Plant Manager Trammel was aware of Silva's poor work record and attitude, asset forth above, but made no decision to terminate him until August 19.On August17, Barrera saw Silva, for the second time that day, talking to employee Trevino.Silva had finished work but Trevino was still on duty. Barrera checked first withTrammel and, with his permission, told Silva to go home and stop bothering Tre-vino.At that time Barrera called Silva's attention to the no-solicitation rule.Onthe morning of August 19 employee Menchaca told Barrera that Silva had stoppedhim at his work and asked him tosign a unioncard.Barrera reported Menchaca'sinformation to Trammel who made the decision to discharge Silva after first dis-cussing the matter with the Company's labor relations adviser, Mr. Shawd.TrammelinstructedBarrerato discharge Silva for violating the rule against solicitation andfor insubordination.Barrera, accompanied by one Mischer, who was asked to wit-nessthe discharge by Trammel, discharged Silva at the end of the day.General Counsel tacitly concedes that Silva had a work record which would justifyhis dischargebut arguesthat there are certainweaknesses or inconsistencies in Re-spondent's positionregarding Silva which indicate that Silva's record, or the allegedviolation of the no-solicitationrule, werenot the realreasons forhis discharge.Hepoints, for example,to certain apparentinconsistenciesin thereasons given Silvawhen he wasterminated.Trammel testified flatly that Silva was dischargedbecause4Gallardo,Clemente,and Guerrero were all called as witnesses for the General Counsel.8In evaluating such qualities as "attitude,"management may sometimes equate employeeinterest in the Union to disinterest in the Company. Silva admitted, however, that anotherfellow employee,one Davilla,might have told him that if he kept on "goofing up" the wayhe was doing he would get fired. Silva would not deny that he had made a bet of a caseof beer with Davilla that the Company could not fire him. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDof violation of the rule and insubordination.Mischer, who witnessed the discharge,testified that Barrera told Silva that he was going to fire him for soliciting oncompany time and "for insubordination, going against some of the things I haveasked you not to do and not doing some of the things I have asked you to do."Barrera, however, did not support Mischer completely but testified that he merelytold Silva that the reasons for his separation were soliciting during working hoursand "insubordination."Barrera stated on the stand that he could not pronouncethe word "insubordination" and later in the hearing Manager Trammel testifiedthat the word was his. In addition, Barrera, in an affidavit given the Board duringthe investigation of this case, failed to state that insubordination was a reason forSilva's discharge and it appears that Trammel did not mention it to the Boardagent during the investigation.The difficulty with, and I think the fatal defect, inthis circumstantial evidence is that Silva himself testified that Barrera told him hewas being "fired for insubordination."Regardless of what Barrera put in an affidavit,or what the Respondent told the Board at a later date, it would appear that Silvaknew that the Company's position at the time of his discharge was that he was beingterminated for insubordination as well as violation of the no-solicitation rule. Itcannot be said, therefore, on these facts that the Respondent's defense on that scoreis anafterthought.General Counsel argues also, in effect, that "insubordination" is not related toquality of work performance, that Silva had not been "insubordinate" in any sensejust prior to his discharge, and since nothing was said to him about bad workperformance on the day of his discharge, then the defense of "insubordination" is anafterthought on those grounds.The trouble here is in the expectation that the wit-nesses should be expected to use words as precisely as lawyers are thought to usethem. Insubordination implies a mutinous attitude, a deliberate flouting of authority,but my examination of the record convinces me that Trammel might very well havebelieved on the basis of information he had about Silva that he was deliberatelyfailing to carry out his superior's order .9 In any event, it is clear to me that Re-spondent's officials considered Silva's repeated failure to do his work properly, andhis attitude about it when reprimanded, as tantamount to insubordination. In thisview, Silva's work was mentioned to him at the time of discharge when he was toldhe was "insubordinate" and, in fact, he had' recently been "insubordinate" in mis-loading a truck (after repeated warnings to be careful), in addition, to his insubordina-tion in deliberately violating the no-solicitation ruleIn further support of his argument that Respondent's reliance on Silva's badwork record and violation of the no-solicitation rule conceal Respondent's realmotive in discharging the employee, General Counsel contends that if Silva's recordwas as bad as the evidence indicates he would have been discharged prior to Au-gust 18, and the belated discharge for violation of a rule, which General Counselcontends was never enforced, indicates that something else must have motivatedthe discharge.The reasoning here escapes me.The record shows that Silva's workgot progressively worse and his attitude did not improve. It is also clear that theno-solicitation rule was enforced when the Company knew that it was violated, asin Silva's case,1e andthe fact that ordinary talk which did not interfere with workwas permitted during working hours does not show that the rule was not enforcedbut rather than it was enforced reasonably.Because Respondent had reason todischarge Silva during July and August and did not choose to do so did not giveSilva a status which would prevent his discharge for cause. In any event, Barreratestified, and I credit him, that if it were up to him, he would have fired Silva earlierbut had been instructed by higher officials to take no action regarding Silva with-out clearing with them.Manager Trammel explained his inaction in Silva's caseon the ground that the Company had had a previous unfair labor practice chargefiled against it and did not want anotherAfter learning of Silva's violation of theno-solicitation rule on August 19, Trammel consulted the Company's labor relationsadviser who was still concerned about a possible charge.After reviewing Silva'swork record, however, Trammel decided that he could no longer put up with theemployee and decided to fire himWhen it is considered that a union campaignhad been in progress since early July culminating in a Board election just a fewdays before Silva's discharge, the timing of the discharge loses its significance. IfSilva had been fired before the election Respondent might have been accused, notonly of an unfair labor practice in the discharge, but of interference with the em-9 Although Respondent did not know it when it discharged Silva, it appears that at onetime he deliberately misloaded Gallardo's truck.Trevino, a witness called by the GeneralCounsel, so testifiediu Silva was the only employee,according to the union representative,who signed upemployees for the Union at Respondent. GEORGIA-PACIFIC CORPORATION619ployees` free choice in the election.I considerTrammel's explanation of his delayin,makinga final decision to fire Silva reasonable under all of the circumstancesand, inany case, not soquestionablethat it counteracts the strong evidence ofSilva's poor work record.The General Counsel alsostressesthe fact that there is evidence in the recordthat Respondent unduly interesteditself inSilva'sunionactivities and threatened todischarge him for such.Silva testified that on specific dates, from June 29 toJuly 26,inclusive,he had conversations with Barrera about the Union. In the firstconversation Barrera asked him if he was a member of the Union and told him ifthe Union won the election "every man would be fired or replaced" in 6 months.In the next conversation Barrera, according to Silva, repeated the remark aboutfiring or replacingthe menin 6 monthsand againinquired if Silva was a member ofthe Union. In the thirdconversation(July 20) Barrera is asserted to have repeatedthe identical threatand inthe last (July 26) to have made the same remark andinquiredagain if Silva"were running the men for the union." Silva added thatin the conversation of July 26 Barrera said that one Flores had been firedfor unionactivity but "the No Smoking rule was used as the main reason" and that Silvawould be the first to be fired if Barrera found out that Silva was active in the Union.Barrera denied that he had made statements to employees that all would be firedin 6 months if the Union won the election or that he had made anysimilar re-marks.Employee Gallardo, however, also testified that Barrera had made thatstatement to him in early August and thus corroborated Silva in that respect. I haveno reasonto discredit GallardoHis demeanor was good and he testifiedin a sin-cere and honestmanner and,although called by the General Counsel ashis witness,gave very damaging testimonyagainstSilva.Barrera, on the other hand, althoughhe testified articulately and intelligently about matters such as Silva's work record,was not as impressivein his denialsof the alleged threats. I discredit Barrera inthis instanceand credit Gallardo and Silva. I do not believe, however, thatBarreratold Silva that he would see to it that Silva was fired as Flores had been. Silva'sstory, in essence, was that on specific dates from June 29 to July 26, inclusive,Barrera thoroughly questioned him trying to find out if he was active in the Union,that Barrera told him if he discovered Silva was leading the men he would fire him,and, at that point, Silva admitted his affiliation.The story is difficult to believe notonly on its face, but because of other evidence in the recordFrom early July Silvamade no attempt to conceal his interest in the Union but, on the contrary, went outof his way to let Barrera know about it. In the first part of July Silva began chang-ing his shirt before work and would fold the shirt and place it about 2 or 3 feetaway from Barrera's desk with a union pin affixed to the front of the shirt whereBarrera could easily see it.Silva left the shirt in the same place every day ofsome weeks and finally began to wear the shirt with the pin on it.Under cross-examinationhe did not deny that he told other employees that he left his shirt withthe unionpin in opensight so those "bastards" could see it. Silva admitted thatBarrera could see the union badge, but he did not care if he did, that Barrera mighthave known in early July that he was an active unionman, and that Barrera sawthe union pin on his apparel quite often.Considering Silva's complete unconcernabout whether the Company knew that he was a union adherent, and Barrera's ad-mitted knowledge of Silva's activity,I cannotbelieve that Barrera would have neededto engage in the persistent interrogation that Silva says he did.More difficult tobelieve is Silva's testimony that he finally broke down and told Barrera on July 26that he was active just after Barrera had told him that he would fire the leaderif he found out who it wasIn addition to the internalinconsistenciesin Silva's 'testimony about interroga-tion and threats to him specifically he was generally a poor witness in his own be-half and I have credited him only when corroborated where his testimony was de-nied.Silva seemedto be candid when it came to admitting his own deficiencies asa worker but became vague, forgetful, and evasive with respect to other issues.Silva, for example,excused his conversationwith Trevino in the boxcar duringTrevino's workingtime as a conversationabout workproblems initiatedby Trevino.Trevino'saccount didnot jibe with Silva's with respect tothe time, place,or contentof the conversation.He, for example, testified that the conversation was aboutpersonalmatters suchas girl friends.I do not believe that either witnesswas tellingthe truth but that, in fact, Silvawas attemptingto sell the Union to Trevino at thetime."that he had told anyone that he had deliberately misloaded Gallardo's truck but Trevinotestified that he did.Silva had some difficulty in remembering being reprimanded byBarrera about misloading but finally remembered itSimilarly, with respect to the no- 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDI conclude upon the foregoing and the entire record in the case that GeneralCounsel has not established by a preponderance of the evidence that Silva wasdischarged in violation of Section 8 (a) (3) of the Act.D. Other acts of interference, restraint, and coercionThe complaint alleged that Respondent interrogated employees in violation of theAct.Employee Clemente testified that a week after Silva was discharged he wasquestioned by Trammel and Shawd, the Respondent's labor relations adviser, in thecompany office about the Union.Clemente testified that "They asked me aboutSilva, how he was acting during working hours, did he damage on [sic] material ortalked about union meetings or things like that," and that he was asked the samequestion about other employees.Under examination by Respondent's counselClemente repeated that Shawd asked him whether Silva was soliciting for the Unionduring working hours.Trammel testified that Respondent interviewed a number ofemployees after the Board election to obtain information and affidavits to support itsprotest of the election which it had filed with the Regional Director of the Board andI credit Trammel's testimony.Moreover, since Respondent had a rule against solicit-ing during working hours it could legally inquire of its employees whether that rulewas being violated. I find, therefore, that Respondent did not engage in improperinterrogation of its employees.12The complaint also alleged that Respondent had made certain threats to its em-ployees in violation of the Act.Previously I have found in the discussion of Silva'scase that Barrera told Silva and Gallardo that employees would be fired if the Unionwon the election 'and this threat of reprisal was, of course, improper. I have, however,been unable to credit Silva's testimony that he was threatened by Barrera and findthat such threat was not made. Silva also testified that Barrera told him that if themen joined the Union the Company would stop lending money to its employees, thecatering service would be discontinued, and smoking breaks eliminated.Barreradenied the statement attributed to him and again I discredit Silva in the absence ofcorroboration because of the credibility problem in Silva's case. Similarly, and forthe same reasons, I discredit Silva's testimony which Barrera refuted that Barrerasaid that Trammel would not sign a contract with the Union.The General Counsel also alleged that Respondent through Foreman Barrera en-gaged in surveillance of 'a union meeting.Gallardo, whom I have previously creditedand credit here, testified that on August 6 he was asked by Barrera, "How was theunion meeting last night?"Barrera added that Gallardo was supposed to take em-ployees Lopez and Sanchez to the meeting. There was in fact a union meeting thenight before.These remarks of Barrera were made at the same time he told Gallardothat those who joined the Union would be fired or replaced in 6 months.. I find thatBarrera made the remarks and that in that context Barrera was deliberately creatingthe impression of surveillance in order to discourage union activity.I find that Respondent threatened its employees with discharge or replacement ifthey joined the Union and made statements designed to create an impression of sur-veillance of employee union activity. I also find contrary to the allegations of thecomplaint that Respondent has engaged in no other acts in violation of Section8(a)(1) of the Act.N. THE REMEDYIn accordance with the foregoing findings, I shall recommend dismissal of theallegation of the complaint alleging a violation of Section 8(a)(3) of the Act. Ihave found, however, that Respondent threatened its employees with reprisals andattempted to create the impression of unionsurveillancebut has not otherwise violatedSection 8(a)(1) of the Act.The Board has in some cases withheld remedial reliefwhere it appeared that the violation of Section8(a) (1) isisolated or insignificant innature. I consider Respondent's threat to fire or replace its employees if they votedfor the Union, uttered during the middle of the unioncampaign,and coupled with astatement indicatingawarenessof those attendingunion meetingstoo serious to beignored.I shall, therefore, recommend that Respondentcease anddesist from theunlawful conduct found in that regard and that the complaint be dismissed in allother respects.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:solicitation rule, it took some pressing to get him to-admit that he was aware of italthough he had signed a copy of it with other employees when it was adopted.12 Star-Brite Industries,Inc., supra. ERIE RESISTORCORPORATION621CONCLUSIONS OF LAW1.TheRespondent is engaged in commercewithinthe-meaningof Section 2(6)and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local 657,within themeaning of Section2(5) of the Act.3.By threateningits employeeswithreprisals becauseof their unionactivities andby makingstatements designedto givethe impressionthatRespondent had theirunionactivitiesunder surveillance,Respondenthas engaged in and is engaging inunfair laborpractices within themeaning of Section 8(a)(1) of the Act.4.The aforesaidunfairlabor practices are unfair labor practicesaffecting com-mercewithin themeaning of Section2(6) and (7) of the Act.5.The Respondent has not violatedSection 8(a)(3) of the Act, orSection$(a)(1) except as specificallyfound above.[Recommendations omitted from publication.]Erie Resistor CorporationandInternational Union of Electrical,Radio and Machine Workers,Local613,AFL-CIO.Case No.6-CA-1790.July 31, 1961DECISION AND ORDEROn October 18, 1960, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report.attached hereto.Thereafter, the General Counsel and the ChargingParty, International Union of Electrical, Radio and Machine Work-ers,Local 613, AFL-CIO, herein called the Union, filed exceptionsto the Intermediate Report, together with supporting briefs.Re-spondent filed a brief in support of the Intermediate Report.OnMay 4, 1961, the Board heard oral argument in Washington, D.C.,in which all parties appeared and participated.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the oral argument, and theentire record in the case, and finds merit in the exceptions of theGeneral Counsel and the Charging Party.Accordingly, the Boardadopts the findings of the Trial Examiner only to the extent they areconsistent with the decision herein.The essential facts of the case are not in dispute.The Union,which had been certified in 1951 as representative of Respondent'sproduction and maintenance employees, called a strike on March 31,1959.The strike was concededly economic in its inception, the partieshaving been unable to come to terms on a.new agreement."' All em-132 NLRB No. 51.